449 F.2d 786
William Fred DRYDEN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2128 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 25, 1971.

James Noel Baker, Opelika, Ala.  (Court appointed), for petitioner-appellant.
Ira DeMent, U. S. Atty., Calvin C. Pryor, Asst. U. S. Atty, Montgomery, Ala., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Appellant Dryden was convicted by a jury of violating 26 U.S.C. Sec. 5601(a) (1) prohibiting possession, custody or control of an unregistered still.  He was sentenced to three years' imprisonment.  This appeal is from a denial by the District Court of appellant's motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255.


2
Appellant contends that the search warrant issued in this case by the United States Commissioner violated constitutional due process, was not issued upon sufficient evidence to create probable cause, and that his conviction was based on evidence obtained as a result of an illegal search and seizure.


3
The District Court held an evidentiary hearing at which it fully considered appellant's contentions and denied the relief sought.  An examination of the record convinces us that the District Court was correct.


4
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part.  I